Citation Nr: 0935281	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-21 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for right thumb 
disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected right knee sprain with instability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The Veteran reportedly had active duty service from February 
2002 to August 2003 with four months and 14 days of prior 
active service and additional service in the reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
April 2004.  A statement of the case was issued in May 2005, 
and a substantive appeal was received in July 2005.  

The issue of entitlement to an initial rating in excess of 10 
percent for service-connected right knee sprain with 
instability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right thumb tendon strain was manifested during 
the Veteran's active duty service.  


CONCLUSION OF LAW

Right thumb tendon strain was incurred in active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

One of the issues before the Board involves a claim of 
entitlement to service connection for right thumb disability. 

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records show that he was treated in service 
for his right thumb from April 2002 to August 2002.  
Nevertheless, on a November 2002 report of medical 
assessment, no right thumb disability was noted.  The Veteran 
re-injured his right thumb after playing catch with a 
football in February 2003.  However, on a March 2003 report 
of medical assessment, there was no indication of right thumb 
disability.  In a May 2003 post-deployment health assessment 
and a June 2003 annual certificate of physical condition, 
there was also no indication of right thumb disability.    

Post service, the Veteran was afforded a VA examination in 
August 2003.  It was noted that the Veteran had been 
suffering from right thumb strain since 2002.  He reported 
symptoms of pain and stiffness that occurred constantly.  
Nevertheless, the Veteran did not received treatment at the 
time for it.  The Veteran reported difficulty with gripping 
due to pain.  Upon physical examination of the Veteran, the 
VA examiner noted that the Veteran's right thumb tendon 
strain resolved and that the subjective factors are pain.  It 
does not appear that the claims file was reviewed. 

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  However, in the present case 
there has been a prior diagnosis of right thumb tendon 
strain.  Although the VA examiner appears to have concluded 
that the disorder had resolved, there remains the Veteran's 
reports of pain.  The Board finds the Veteran's contentions 
to be credible.  This case is distinguishable from Sanchez.  
This is not a case where an individual is complaining about 
pain but medical personnel cannot find any medical reason for 
the pain.  This is a case where the Veteran continues to 
suffer pain due to a medically diagnosed tendon strain.  The 
VA examiner's conclusion that the strain is resolved is not 
supported by the record which shows that the Veteran 
continues to suffer pain in the right thumb.  

Under the circumstances, the Board finds that the Veteran 
suffers from disability due to right thumb tendon strain 
which is related to service.  Service connection is therefore 
warranted.  In making this determination, the Board has 
resolved all reasonable doubt in the Veteran's favor.  38 
U.S.C.A. § 5107(b). 

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter 
dated in October 2006, the Veteran was informed of the manner 
in which a disability rating and effective date would be 
assigned.  He will have the opportunity to appeal the RO's 
determinations as to those downstream issues if he so 
desires. 
 



ORDER

Entitlement to service connection for right thumb tendon 
strain is warranted.  To this extent, the appeal is granted.


REMAND

Another issue before the Board is entitlement to an initial 
rating in excess of 10 percent for service-connected right 
knee sprain with instability.  In a statement received in 
September 2009, the Veteran's representative noted that there 
are missing treatment records that have not been associated 
with the Veteran's claims file.  She asserted that the 
Veteran received most, if not all, of his care for his knee 
disability outside the VA; and she noted that the private 
medical treatment records are not of record.  She further 
noted the Veteran's letter received in July 2005 in which he 
mentioned that he had received treatment in June 2005 from 
the VA medical facility in Los Angeles, California.  The 
Board notes that the most current VA treatment record in the 
claims file is from May 2005.  Both the private treatment 
records and updated VA treatment records should be associated 
with the Veteran's claims file before the Board can proceed 
with appellate review.  

Further, the Veteran's representative asserted that since the 
Veteran's August 2003 VA examination, the Veteran's knee pain 
worsened after working out in May 2005.  The Board notes that 
in light of the assertions that the Veteran's disability has 
undergone a further increase in severity since the most 
recent examination, another VA examination is appropriate. 
VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following actions:

1.  Action should be taken to contact the 
Veteran and obtain appropriate consents 
to the release of private medical 
records.  The RO should then take 
appropriate action to request copies of 
all medical records and any other 
providers which the Veteran may identify.  

2.  The RO should take appropriate action 
to obtain updated VA clinical records 
from the VA medical facilities in 
Pasadena, California and Los Angeles, 
California from June 2005 to the present.  

3.  After completion of the above, the 
Veteran should be scheduled for a VA 
examination to determine the current 
severity of his right knee sprain with 
instability.  The claims folder must be 
made available to the examiner and 
reviewed in conjunction with the 
examination.  Any medically indicated 
tests, such as x-rays, should be 
accomplished.  Examination findings 
should be clearly reported to allow for 
application of VA's rating criteria for 
knee disabilities.  After reviewing the 
claims file and examining the Veteran, 
the examiner should respond to the 
following:

a) Describe the flexion and extension of 
the Veteran's right knee.

b) Describe whether there is recurrent 
subluxation and/or lateral instability 
for the Veteran's right knee and note 
whether it is slight, moderate, or 
severe.  

c) Describe significant functional 
impairment when evaluating the Veteran's 
right knee sprain with instability due to 
weakened movement, excess fatigability 
and incoordination, and pain and weakness 
causing additional disability beyond what 
is reflected on range of motion 
measurements.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

4.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issue on appeal.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


